              6:20-cr-00050-JFH Document 1 Filed in ED/OK on 07/31/20 Page 1 of 5

 EDOK Criminal Complaint (Revised 6/13)




                                United States District Court
                                          EASTERN DISTRICT OF OKLAHOMA
 UNITED STATES OF AMERICA,
                                                                        CRIMINAL COMPLAINT
                                           Plaintiff,

 v.
                                                                        Case No.         20-MJ-114-SPS

 JIMCY McGIRT,

                                           Defendant.



      I, Timothy Deppner, the undersigned complainant, state that the following is true to the best of
my knowledge and belief.

        Between August 8 and August 15,1996, in the Eastern District of Oklahoma, defendant(s)
violated Title 18, United States Code, Sections 1151, 1153, and 2241, an offense described as follows:
Aggravated Sexual Abuse in Indian Country.


       I further state that I am a Special Agent with the Federal Bureau of Investigation, and that this
complaint is based on the following facts:

        (See attached Affidavit of Timothy Deppner, which is attached hereto and made a part hereof by
reference.)

                          Continued on the attached sheet.



                                                             Special Agent
                                                             Federal Bureau of Investigation


Sworn to before me and subscribed in my presence at: MUSKOGEE, OKLAHOMA

Date: July 31, 2020

STEVEN P. SHREDER
UNITED STATES MAGISTRATE JUDGE
Name and Title of Judicial Officer                           Signature of Judicial Officer
    6:20-cr-00050-JFH Document 1 Filed in ED/OK on 07/31/20 Page 2 of 5




                                 AFFIDAVIT IN SUPPORT OF
                                       COMPLAINT

        I, Timothy James Deppner, being first duly sworn, hereby depose and state as follows:

                      INTRODUCTION          AND AGENT BACKGROUND

        1.     I make this affidavit in support of a complaint and arrest warrant.

        2.     I am a Special Agent with the Federal Bureau of Investigation (FBI), I have been

so employed since September 2015 and I am currently assigned to the FBI Oklahoma City

Division, Muskogee Resident Agency. I am presently assigned to work primarily Indian Country

criminal investigations in the Eastern District of Oklahoma. During my career as an FBI Agent, I

have investigated numerous Indian Country crimes to include a variety of sexual abuse crimes.

       3.       The facts in this affidavit come from information provided by witnesses and law

enforcement officers. This affidavit is intended to show merely that there is sufficient probable

cause for the arrest of JIMCY MCGIRT (DOB: IOIXXIl948;             SSN: XXX-XX-584I), and does

not set forth all of my knowledge about this matter.

       4.      Based on the facts set forth in this affidavit, there is probable cause to believe that

violations of 18 U.S.C. §§ 1153 and 2241(c), Aggravated Sexual Abuse of a Minor in Indian

Country, have been committed by JIMCY MCGIRT in Indian Country in the Eastern District of

Oklahoma.

                                          PROBABLE CAUSE

       5.      On or about the weeklong period of August 8 through 15, 1996, four-year-old B.B.

(DOB:08IXXIl992)     stayed under the care of her grandmother Norma McGirt (hereinafter

"Norma") in Norma's residence in Wagoner County, Oklahoma. Norma was married to JIMCY

MCGIRT, who resided with Norma but who was not related by blood to B.B. Due to Norma


                                                 1
     6:20-cr-00050-JFH Document 1 Filed in ED/OK on 07/31/20 Page 3 of 5




 working full-time, B.B. was often left under the sole care of MCGIRT while B.B. stayed in the

 residence during the weeklong period. During this weeklong period, B.B.'s mother D.B. was

 traveling out of state.

         6.      Approximately two weeks after B.B.'s stay with Norma and MCGIRT, B.B. told

 D.B. she had a secret but D.B. had to promise not to tell. B.B. disclosed to D.B. that MCGIRT

 had put his finger in her "private" (vagina) and that MCGIRT also told her to touch his "private"

 (penis) and she did not like to touch it (his penis), which was "yucky" and had hair. B.B.

 additionally disclosed to D.B. that MCGIRT had put his tongue on her vagina.

         7.      Subsequent to B.B.'s disclosure to D.B., D.B. reported the sexual abuse to the

 Wagoner County Sheriffs' Office (WCSO). When a WCSO deputy took the report and spoke

with B.B., she was scared and did not initially want to talk to the deputy. Eventually in that

conversation, B.B. told the deputy that "Grandpa" (MCGIRT) had touched her "down there" (and

motioned to her vagina). When asked how many times MCGIRT had touched her in this manner,

B.B. replied, "Every day."

        8.      After her initial disclosure to her mother, B.B. also told her cousin and aunt about

MCGIRT sexually abusing her. B.B. indicated to her aunt that MCGIRT touched her vagina

with his tongue and that he made her touch his penis.

        9.      In a doctor's visit on September 12, 1996, which was related to the reported sexual

abuse, B.B. told medical personnel, "Grandpa put his finger inside my private parts" and, "Grandpa

asked me to touch his private part with my hand."

        10.     MCGIRT was subsequently arrested and tried on Oklahoma state criminal charges

in Wagoner County related to the reported sexual abuse ofB.B. MCGIRT was found guilty in a

jury trial and sentenced to be incarcerated in state prison.

                                                  2
    6:20-cr-00050-JFH Document 1 Filed in ED/OK on 07/31/20 Page 4 of 5




        11.      After MCGIRT went to prison, he wrote letters from the facility to Norma. In at

 least one of the letters, MCGIRT apologized for the sexual abuse to B.B. MCGIRT explained

 that he had not been in his right mind and that the devil had made him do it.

        12.      In the United States Supreme Court decision in McGirt v. Oklahoma (2020), the

 location of the previously described incident was deemed to be within the reservation boundaries

of the Muscogee Creek Nation and is therefore Indian Country. This location is also within the

confines of the Eastern District of Oklahoma. Further determined in McGirt was that JIMCY

MCGIRT        is an Indian person and is an enrolled member of the Seminole Nation.           These

conclusions in effect removed state jurisdiction over the described offense and placed jurisdiction

with the United States Government.

        13.     JIMCY MCGIRT was previously convicted in 1989. On March 24, 1989, in

Oklahoma County Case Number CF-1988-7086, a jury found MCGIRT guilty of two counts of

Forcible Oral Sodomy and he was sentenced to five (5) years in the custody of the Oklahoma

Department of Corrections on each count. MCGIRT was released from prison on or about March

19, 1991. In that case, MCGIRT was working as a maintenance man. Two brothers, D.G., who

was eight (8) years old at the time, and A.G., who was five (5) years old at the time, were watching

and helping MCGIRT as he worked. On or about December 22,1988, MCGIRT made D.G. pull

his pants down and then MCGIRT put D.G.'s penis in his mouth. On or about December 23,

1988, MCGIRT pulled down A.G.'s pants and put A.G.'s penis in his mouth. The boys reported

the abuse to their mother and she contacted the Oklahoma City Police Department.

                                             CONCLUSION

       14.      Based on the above information, there is probable cause to believe that a violation

of 18 U.S.C. §§ 1153, 2241(c) and 2246, Aggravated Sexual Abuse ofa Minor in Indian Country,

                                                 3
   6:20-cr-00050-JFH Document 1 Filed in ED/OK on 07/31/20 Page 5 of 5




has occurred in Indian Country in the Eastern District of Oklahoma by JIMCY MCGIRT, and a

warrant should issue for his arrest.

                                                     Respectfully submitted,



                                                       ~=~
                                                     iimothYiis
                                                     Special Agent
                                                                    Deppner ~,

                                                     Federal Bureau of Investigation


Subscribed and sworn to before me on July 31, 2020


                                                     STEVEN P. SHREDER
                                                     UNITED STATES MAGISTRATE JUDGE




                                             4
